DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I and species B, drawn to a solar cell device shown in Figs. 11 and 12, in the reply filed on 12/15/2021 is acknowledged.
Claims 8-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, method for manufacturing a solar cell device, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/15/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the solar cell" in line 7.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Pinarbasi et al. (US 2012/0125391, Cite No. 1 of U.S. Patent Application Publications of IDS 10/19/2020) in view of Yoshikawa et al. (WO 2016/204192 having an English equivalence of US 2018/0083152).

Pinarbasi et al. discloses using double-sided electrode type solar cells (or solar cells having electrodes, 108 and 112, on both major surfaces of the solar cell, see figs. 2A-B and 4A-C, [0029]), wherein the bottom electrode layer (112) is made of metal ([0029]. Pinarbasi et al. does not explicitly disclose the top electrode layer (or grid 108 having finger electrode 118) being metal such that the double-sided electrode type solar cells having both major surfaces provided with metal electrode layers, nor do they teach a surface of the metal electrode layer on the major surface outside the overlapping region, or the exposed and non-connection region of the conductive grid, is covered with an oxide film.
Yoshikawa et al. discloses using the same metal grid electrode layer having finger electrodes (9 and 17, fig. 2, [0035-0037]) on both major surfaces of a double-sided electrode type solar cell (fig. 2). Yoshikawa et al. also teaches forming an insulating layer (8 and 18) of material such as silicon oxide or aluminum oxide, which are preferred from the view point of a cost and a 
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell device of Pinarbasi et al. by using metal grid layers (108) on both major surfaces of a solar cell and forming an insulating layer/film of oxide such as silicon oxide or aluminum oxide on the exposed and non-connection region of the finger electrodes of the metal grid electrode layers as taught by Yoshikawa et al. such that the double-sided electrode type solar cell having both major surface provided with metal grid electrode layers (108) and the surface of the finger electrodes (118) of the metal grid electrode layers (108) at the exposed and non-connection region is covered with an oxide film such as silicon oxide or aluminum oxide; because Pinarbasi et al. explicitly teaches using double-sided electrode type solar cell, and  Yoshikawa et al. teaches using metal grid layers on both major surfaces of the solar cell would reduce the electrode material cost and improve power generation amount ([0009]) and forming oxide layer/film on the exposed and non-connection region would provide excellent reliability due to the suppression of the ingress of alkali, moisture and so on ([0011] and [0047-0048]).

Regarding claim 2, modified Pinarbasi et al. discloses a solar cell device as in claim 1 above, wherein Yoshikawa et al. discloses the metal electrode layer(s) is made of a material containing silver (Ag) or copper (Cu, see [0035-0037]).

Regarding claim 3, modified Pinarbasi et al. discloses a solar cell device as in claim 1 above, wherein Pinarbasi et al. discloses including an oxidation resistant film (140, figs. 4A-4C, 0032]) is formed on the surface of the grid electrode layer (108) in the connection region (or the 

Regarding claim 4, modified Pinarbasi et al. discloses a solar cell device as in claim 1 above, wherein Pinarbasi et al. discloses an oxidation resistant film (140) is formed on the surface of the metal electrode layer (or conductive grid 108) in the surrounding region (e.g. region having the film 140) of the solar cell (see figs. 4A-4C), and Yoshikawa et al. discloses  the metal grid electrode layer (9 and 17) includes fine metal particles ([0035-0039]). Therefore the connection member (120) of the metal grid electrode layer includes the fine metal particles.

Regarding claim 5, modified Pinarbasi et al. discloses a solar cell device as in claim 4 above, wherein the oxide film covers the exposed and non-connection region (see claim 1 above). As such the oxide film in a region toward the exposed side (e.g. outer side) with respect to the connection member is asymmetric to a coverage of the metal electrode layer by the oxide film in a region toward the shielded side with respect to the connection member (or inner side, see figs. 4A-C).

Regarding claim 6, modified Pinarbasi et al. discloses a solar cell device as in claim 5 above, wherein the oxide film covers the exposed and non-connection region (see claim 1 above). As such, in the overlapping region of the solar cell, the coverage of the metal electrode layer by the oxide film in the region toward the exposed side with respect to the connection member (or the outer region) is higher than the coverage of the metal electrode layer by the 
Regarding claim 7, modified Pinarbasi et al. discloses a solar cell device as in claim 5 above, wherein the oxide film covers at least a portion of one of the metal electrode layers that is located closest to the exposed side as the oxide film covers the exposed and non-connection finger electrodes (see claim 1 above). Pinarbasi et al. discloses the insulating layer (130, fig. 3A), or the surrounding region of the connection region of connection members (120/124), having a plurality of openings (134) to receive the conductive grid (120, see figs. 4A-C). As such, a direction transverse to the alignment direction is defined as a transverse direction, and the metal electrode layer in the overlapping region (e.g. 120) comprises a plurality of metal electrode layers (120) each corresponding to an opening (134) extending in the transverse direction.
Pinarbasi et al. does not show using the insulating layer (130) in the solar cell device shown in figs. 4A-C. 
However, it would have been obvious to one skilled in the art at the time of the invention was made to have used the insulating layer (130) in place of the insulating layer (140) shown in figs. 4A-C, because Pinarbasi et al. explicitly discloses the insulating layer (130) is equivalent to the insulating layer (140) shown in figs. 4A-4C.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726